Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 12, 15, 16, 41 (in part) and 59 (in part), drawn to a cyclic compound comprising an Abeta peptide comprising SEQ ID NO:1-10, and up to 8, 7 or 6 Abeta contiguous residues and a linker covalently coupled to the N and the C-terminus residue, a kit comprising the compound or immunogen, classified in CPC A61K38/1716, for example.
II.	Claims 18, 20, 22, 26, 29-30, 32, 35, 37 and 41 (in part), drawn to an isolated antibody binding to an Abeta peptide having a sequence of QKLV or a related epitope sequence, optionally set forth in SEQ ID NOs:1-10, or wherein the antibodies having the recited SEQ NOs: 11-16 and 21-26 for HCDRs1-3 & LCDRs1-3 or SEQ ID NOs: 18, 28, 20 and 30 for HCVR and LCVR or encoded by SEQ ID NOs: 17, 27, 19, 29, classified in CPC A61K39/00, for example.
III.	Claim 59 (in part), drawn to a nucleic acid encoding an isolated Abeta peptide of SEQ ID NOs: 1-10, classified in CPC C12N15/62, for example.
IV.	Claims 38, 40 and 41 (in part), drawn to a nucleic acid encoding an antibody that binds the compound of claim 1, a cell expressing an antibody of claim 18 and a method of making the antibody of claim 18, CPC 12N5/12, C12N15/63, C12N15/111, for example.
V.	Claim 43, drawn to a method of determining if a biological sample comprising Abeta using an antibody of claim 18, classified in CPC G01N33/53, for example.
VI.	Claim 50, drawn to a method of measuring a level of Abeta in a subject at risk or suspected of having or having AD by administering to the subject an immunocongjuate comprising an antibody of claim 35, classified in CPC G01N2800/2821, for example.
VII.	Claims 42, 52 and 54 (in part), drawn to a method of inducing an immune response in a subject by a protein therapy/vaccine, comprising administering to the subject a compound or a combination of compounds of claim 1 optionally a cyclic compound comprising HQK or HHQK (SEQ ID NO:1) or an immunogen or composition comprising the compound or immunogen, classified in CPC A61K39/0007, for example.
VIII.	Claims 53 and 54 (in part), drawn to a method of inhibiting Abeta oligomer propagation or treating AD or other Abeta amyloid related disease by an antibody therapy, comprising contacting a cell or tissue expressing Abeta with or administering to a subject in need thereof an Abeta oligomer specific antibody or an immunoconjugate comprising the antibody, classified in CPC C07K16/18, for example.
IX.	Claim 54 (in part), drawn to a method of treating AD or other Abeta amyloid related disease by a gene therapy encoding an antibody, comprising administering to a subject in need thereof a nucleic acid or , classified in CPC A61K48/00, for example.
X.	Claim 54 (in part), drawn to a method of treating AD or other Abeta amyloid related diseases by a gene therapy encoding an immunogen, comprising administering to a subject in need thereof a nucleic acid or vector comprising a nucleic acid encoding the immunogen, classified in CPC A61K48/00, for example.

3.	The inventions are distinct, each from the other because: Inventions I-IV are directed to related products. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed a materially different design, mode of operation, function, or effect.  Inventions I and III-IV are related as products.  The products are distinct each from the other as the products are comprised of divergent structure, effects and function, for example nucleic acids, peptides and cells or organisms. The polynucleotides and vectors in the group III and polypeptides in the group I are patentably distinct inventions for the following reasons.  First, polynucleotides and polypeptides are structurally distinct molecules. The former are the molecules consisting of purine and pyrimidine, and the later are the molecules consisting of amino acids. A polypeptide is dependent upon the information provided by the nucleic acid sequence open reading frame as it corresponds to the primary amino 
Inventions I and II are related as products.  The products are distinct each from the other as the products are comprised of divergent structure, effects and function. Group II is directed to antibodies whereas Group I is directed to immunogens. An antibody is composed of a pair of heavy chain and light chain of peptides, Fab fragments, for antigen-binding, and a pair of complement binding domain (Fc fragment). The use for antibody is various, for example the antibody can be used to detect a protein and also for immunotherapy as a therapeutic agent. Although the protein can be used as a therapeutic agent, the effects of the protein treatment are very distinct from those of antibodies because antibodies tend to be used as antagonists. Thus, Inventions I-IV are patentably distinct from each other. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

4.	Inventions I and VII; Inventions II and V; Inventions II and VI; Inventions II and VIII; Inventions III and X; Inventions IV and IX are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case the processes for using the peptides, the antibodies, the nucleic acids encoding the 

5.	Inventions VII-X are directed to related processes. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. Group VII is directed to inducing an immune response or treating AD or other Abeta related diseases using a protein therapy or vaccine, Group VIII is directed to treating AD or other Abeta related diseases using an antibody therapy, Group IX is directed to treating AD or other Abeta related diseases using a gene therapy encoding an antibody and Group X is directed to treating AD or other Abeta related diseases using a gene therapy encoding for an immunogen. Groups VI-X have a materially different design, mode of operation, function, or effect because the materials used in the 

6.	Inventions V and VI; Inventions V and VII; Invention V and VIII; Invention V and IX; Inventions V and X; Inventions VI and VII; Inventions VI and VIII; Inventions VI and IX; Inventions VI and X are unrelated to each other.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different designs, modes of operation, and effects. Group V is directed to a method of determining whether a biological sample comprising an Abeta using an antibody or immunoconguate in vitro and Group VI is directed to a method of measuring a level of Abeta in a subject in vivo and diagnosing whether the subject having AD whereas Groups VII-X are directed methods of treating AD or other Abeta related diseases by protein therapy, antibody therapy or gene therapy, which have different designs, modes of operation using different materials and steps and also have different effects from those in Groups V and VI. In addition, the patients in treatment methods as in Groups VII-X are different from those in Group VI for diagnosis, and are not required by Group V for in vitro detection.  Thus, Inventions V and VI; Inventions V and VII; Invention V and VIII; Invention V and IX; Inventions V and X; Inventions VI and VII; Inventions VI and VIII; Inventions VI and IX; Inventions VI and X are patentably distinct from each other.

7.	Invention I and Inventions V-VI and VIII-X; Invention II and Inventions VII and IX-X; Inventions III and Inventions V-IX; Inventions IV and Inventions V-VIII and X are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, The product of peptide in Group I is not required by the methods of Groups V-VI and VIII-X that are directed to detecting, diagnosis or treatment using an antibody or gene therapy; the product of antibody in Group II is not required by the methods of Groups VII and IX-X that are directed to methods of using peptides or gene therapy; the product of nucleic acid encoding an immunogen in Group III is not required by the methods of Groups V-IX that are directed to methods of using peptides, antibodies or a nucleic acid encoding an antibody; and the product of nucleic acid encoding an antibody in Group IV is not required by the methods of Groups V-VIII and X that are directed to methods of using peptides, antibodies or a nucleic acid encoding an immunogen. Thus, Invention I and Inventions V-VI and VIII-X; Invention II and Inventions VII and IX-X; Inventions III and Inventions V-IX; Inventions IV and Inventions V-VIII and X are patentably distinct from each other.

8.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

Election of Species
9.	This application contains claims directed to the following patentably distinct species:
A. Sequences for an immunogen: A) QKL, B) QKLV (SEQ ID NO:1), C) HQKLV (SEQ ID NO:2), D) HQKLVF (SEQ ID NO:9), E) QKLVF (SEQ ID NO:10) and SEQ ID NOs: 1-10 as recited in claims 1, 18, 20, 54 and 59.
B. Sequences for CDRH1-3, CDRL1-3, HCVR and LCVR of an antibody: SEQ ID NOs: 11-16 and 21-26; SEQ ID NOs: 18, 20, 28 and 30; and SEQ ID NOs: 17, 19, 27 and 29 recited in claims 29-30 and 32.

The species are independent or distinct because they are different sequences and different antibodies and the claims to the different species recite the mutually exclusive characteristics of such species. Each specific species of SEQ ID NO: differs with respect to its composition, structural feature, function and use. The cell components and biological characteristics are very different in different cell types. Consequently the responses to different biomolecules in different cells are also distinct from each other. Further, the molecular mechanisms underlying the action of each molecule are very different and so are the effects. Thus, these species are patently distinct from each other.  In addition, these species are not obvious variants of each other based on the current record.

10.	The claims are deemed to correspond to the species listed above in the following manner:
i. If any Group in Groups I-X is elected, Applicant is required under 35 U.S.C. 121 to elect a single disclosed of molecular embodiment of SEQ ID NOs: for immunogen, and CDRH1-3, CDRL1-3, HCVR and LCVR of an antibody set forth above and recited in claims 1, 18, 20, 29-30, 32, 54 and 59 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 12, 15, 18, 35, 37, 38, 40-42, 50, 52-54 and 59 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
(c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

11.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 

12.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Chang-Yu Wang
September 29, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649